Citation Nr: 0533182	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in 
rating decisions of August 1974 and later.

2.  Entitlement to an increased rating for an arthrotomy scar 
of the right knee, status post partial lateral meniscectomy 
with traumatic arthritis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1971 to May 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  

The issue of entitlement to a higher rating for the veteran's 
right knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that a motion alleging CUE in a prior Board 
decision is addressed in a separate decision.  


FINDINGS OF FACT

The veteran has failed to clearly and specifically set forth 
any alleged errors of fact or law in the RO decisions of 
August 1974 and later, the legal or factual basis for such 
allegations, and why the results would have been manifestly 
different but for the alleged errors.


CONCLUSION OF LAW

Because the requirements for a petition for revision of a 
decision based on clear and unmistakable error have not been 
met, the claim must be dismissed without prejudice to 
refiling.  38 C.F.R. § 3.105 (2005); Simmons v. Principi, 17 
Vet. App. 104 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's allegations of CUE.  The United States Court of 
Appeals for Veterans Claims (Court) has determined that CUE 
claims are not conventional appeals.  Rather, such claims are 
requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

The current petition regarding clear and unmistakable error 
pertains to decisions by the RO in August 1974 and later.  
The Board has reviewed all of these decisions.  The decision 
of August 30, 1974, granted service connection for an 
arthrotomy scar of the right knee, and assigned a 
noncompensable rating effective from June 1, 1974.  That 
rating was confirmed in a decision of October 8, 1979.  A 
decision of June 30, 1981, again confirmed the noncompensable 
rating.  The RO also denied service connection for a cervical 
strain and sinusitis in that decision.  The veteran perfected 
an appeal with respect to the claim for service connection 
for a cervical strain and an increased rating for the right 
knee disorder, but the appeal was denied by the Board in 
August 1992.  

In a rating decision of February 17, 1984, the RO increased 
the rating for the right knee disorder to 10 percent.  In a 
decision of October 15, 1984, the RO denied entitlement to an 
earlier effective date for the increased rating, but assigned 
a temporary total rating based on a period of hospitalization 
for surgery for the right knee disorder.  In a decision of 
May 1985, the RO confirmed the knee rating of 10 percent, and 
again denied an earlier effective date for that rating.  In a 
decision of January 3, 1986, the Board denied an appeal with 
respect to the effective date of the increased rating.  

In a rating decision of December 30, 1986, the RO confirmed 
the 10 percent rating for the right knee disorder.  In a 
decision of June 17, 1987, the RO assigned a temporary total 
rating, but otherwise confirmed the 10 percent rating for the 
knee disorder.  The RO again confirmed the knee rating on 
August 26, 1987.  In a decision of October 1987, the RO 
denied service connection for bilateral avascular necrosis of 
the femoral heads which had been claimed as secondary to the 
service-connected right knee disorder.  The veteran perfected 
an appeal of these decisions, but the appeal was denied by 
the Board in August 1988.  

In a decision of January 4, 1990, the RO confirmed the 
previously assigned rating for the right knee disorder, and 
found that there was no new and material evidence to reopen 
the claim for service connection for avascular necrosis of 
the femoral heads.  The veteran appealed, but those decisions 
were confirmed by the Board in October 8, 1991.  In a 
decision of June 11, 1992, the RO again denied these same 
claims.  In a decision of April 1994, the Board denied an 
appeal with respect to whether new and material evidence had 
ben received to reopen a claim for service connection for 
avascular necrosis.  

In June 1994, the RO rendered a decision which again found 
that there was no new and material evidence to reopen the 
claim for service connection for avascular necrosis.  In 
April 1995, the RO denied an increased rating for the right 
knee disorder.  In April 1996, the RO again found that there 
was no new and material evidence to reopen the previously 
denied service connection claim for avascular necrosis.  The 
RO also determined that a claim for service connection for 
right lower extremity and musculoskeletal conditions was not 
well-grounded.  In a decision of November 27, 1996, the RO 
confirmed the 10 percent rating for the service-connected 
right knee disorder, and also denied service connection for 
degenerative joint disease of the right hip and right leg.  A 
decision of July 10, 1997, again denied service connection 
for avascular necrosis of the hips, and denied an increased 
rating for the right knee disorder.  The RO again denied that 
same service connection claim in a decision of September 19, 
1997.  The RO also denied the service connection claim and 
increased rating claim in a decision of April 8, 1998.  

In a decision of September 23, 1998, the RO addressed 
multiple issues.  The RO denied service connection for 
musculoskeletal, respiratory, circulatory, neurologic, 
digestive, reproductive, urological and overall body 
disabilities.  The RO increased the rating for the right knee 
disorder from 10 percent to 30 percent, effective December 
17, 1996.  The RO also concluded that new and material 
evidence had not been presented to reopen the claims for 
service connection for avascular necrosis of the femoral 
heads, sinusitis, and a cervical strain.  In a decision of 
February 2000, the RO denied individual unemployability and 
denied service connection for rheumatoid arthritis.  The 
veteran perfected an appeal but later withdrew it.  

A decision of October 2001 denied service connection for 
multiple disabilities, including cervical spondylosis; 
rheumatoid arthritis; arthritis of the right shoulder, right 
elbow and both hands; avascular necrosis of the hips; 
bilateral arthritis of the hips; chondromalacia of the left 
knee; defective vision; hearing loss; disorders of the ear; 
nose and throat; allergic rhinitis; hypertension; sinusitis; 
a heart murmur; gastroesophageal reflux disease; hepatitis C; 
benign prostatic hypertrophy; osteoarthritis; a dental 
disorder; dermatitis; headaches; carpal tunnel sydrome; right 
ulnar nerve neuropathy; and depression.

In June 2002, the RO issued a rating decision which increased 
the rating for the veteran's right knee disorder from 30 
percent to 40 percent; denied service connection for a 
cervical strain, and found that there was no clear and 
unmistakable error in prior rating decisions.  The veteran 
disagreed with the first and third issues, and perfected this 
appeal.  

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  When attempting to raise a claim of clear and 
unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error. Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error. 
Id. at 44.

A failure to fully develop evidence is not considered to be 
clear and unmistakable error.  "[T]he VA's breach of the duty 
to assist cannot form a basis for a claim of CUE because such 
a breach creates only an incomplete rather than an incorrect 
record."  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor 
may the failure to follow procedures in the VA Physician's 
Guide for Disability Evaluation Examinations be a basis for 
finding clear and unmistakable error because that guide was 
not a statute or regulation.  See Allin v. Brown, 6 Vet. App. 
207, 214 (1994).  An asserted failure to evaluate and 
interpret the evidence correctly is not clear and 
unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)), the 
Court stated that for clear and unmistakable error to exist, 
(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313.  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE. See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The initial question before the Board is whether the 
requirements for a claim for revision of a decision based on 
CUE have been met.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, in the event 
that the petition does not adequately set forth specific 
grounds of CUE, the Board is precluded from deciding the 
matter on the merits.  Instead, the appellant's claim of CUE 
is to be dismissed without prejudice to the submission of 
more specific allegations. Disabled American Veterans, et al. 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  Claims which fail 
to comply with the requirement that allegations of CUE be set 
forth clearly and specifically shall be dismissed without 
prejudice to refiling. 38 C.F.R. § 20.1404(b); see also 
Simmons v. Principi, 17 Vet. App. 104 (2003), (which extended 
38 C.F.R. § 20.1404 to RO rating decisions challenged on the 
grounds of clear and unmistakable error.)

In this case, the veteran contends that there is clear and 
unmistakable error in multiple decisions by the RO.  He 
asserts that every decision rendered by the RO on his claims 
did not comply with 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.6, 
4.13, 4.23.  He also asserts that certain decisions did not 
comply with principles related to service connection 
contained in 38 U.S.C.A. § 1131, 5107 and 38 C.F.R. § 3.303,  
to include decisions of August 30, 1974; February 17, 1984; 
December 30, 1986; June 17, 1987; October 16, 1987; June 11, 
1992; April 28, 1994; April 18, 1996; June 17, 1996; November 
27, 1996; January 2, 1997; July 10, 1997; September 19, 1997; 
April 8, 1998; April 28, 1998; September 23, 1998; February 
14, 1999; February 17 or 18, 1999; March 9, 2000; September 
7, 2000; and October 23, 2001.     

The veteran further asserts that the RO made errors applying 
38 C.F.R. § 3.102 regarding reasonable doubt in decisions of 
February 17, 1997; January 2, 1997; and April 18, 1996.  He 
asserts that there was error pertaining to the new and 
material evidence standard of 38 C.F.R. § 3.156 in decisions 
of August 30, 1974; June 11, 1992; April 18, 1996; September 
23, 1998; and February 17, 1999.  He further asserts that 
there was a failure to provide assistance in developing 
claims under 38 C.F.R. § 3.159 for all decisions from August 
30, 1974 to present.  He asserts that there was a failure to 
grant a total disability rating based on unemployability in 
all decisions rendered after 1983.  

The veteran further indicates that there was error pertaining 
to Diagnostic Codes 5003 and 5010 in decisions of August 30, 
1974; December 30, 1986; June 17, 1987; October 16, 1987; 
February 24, 1988; June 11, 1992; April 18, 1996; November 
27, 1996; January 2, 1997; July 10, 1997; April 8, 1998; 
September 23, 1998; February 14, 1999; February 17, 1999; and 
October 23, 2001.  He asserts that there was error regarding 
benefit of the doubt under 38 U.S.C.A. § 5107 in decisions of 
April 18, 1996; January 2, 1999; and February 17, 1999.  

He further asserts that there was error regarding 38 U.S.C.A. 
§ 1155 and various diagnostic codes in all decisions.  
Finally, he has asserted errors pertaining to 38 U.S.C.A. 
§§ 1131, 1153, 3104, 3106, 5107, and 5108 in all decisions.   

In reviewing the veteran's contentions, the Board initially 
notes that many of the decisions which he asserts contained 
CUE were later confirmed on appeal by the Board.  Therefore, 
those RO decisions may not be the subject of claims for clear 
and unmistakable error.  When a determination of the RO is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision.  38 C.F.R. § 20.1104.  Under the 
doctrine of delayed-subsuming, a Board decision that 
considers a collateral attack on a final, unappealed RO 
determination can subsume that unappealed RO determination 
under certain circumstances.  Brown v. West, 203 F.3d 1378 
(Fed. Cir. 2000); see Dittrich v. West, 163 F.3d 1349 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 1499 (1999); Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 1255 (1999); VAOPGCPREC 14-95.  In a case in which the 
Board's decision subsumes an unappealed RO determination on 
collateral attack, the veteran may not challenge the original 
RO determination as containing CUE, but must proceed before 
the Board and urge that there was CUE in the Board decision 
that subsumed the unappealed RO action.  Brown, supra.

In addition, with respect to decisions which were not 
subsumed by the Board's previous decisions, the Board notes 
that the appellant in this case falls far short of alleging 
the kind of error that could be considered CUE.  As indicated 
above, mere disagreement with how the VA evaluated the facts 
of a case is inadequate to raise the claim of CUE. See 
Luallen v. Brown, 8 Vet. App. at 95.  He has presented a list 
of decision dates and has given cites to various statutes and 
regulations, but has not offered a detailed explanation of 
the alleged errors.  The Board notes that many of the rating 
decisions which he challenges included more than one 
decision.  However, the veteran has not specified which 
particular decision(s) within each rating action he is 
challenging.  In addition, many of the veteran's allegations 
simply do not make sense.  For example, he has asserted a 
failure to apply the principles of service connection in 
multiple rating decisions which assigned ratings for a knee 
disorder which was already service-connected.  Similarly, he 
asserted a failure to properly apply the new and material 
evidence standard in a decision of August 30, 1974.  However, 
that was the initial decision on his original claim, and 
therefore the new and material evidence standard clearly 
would not be applicable.  

Moreover, he does not address the critical element of how the 
decisions would have been different if not for the claimed 
error.  In the guise of CUE, he also complains he was not 
accorded the benefit of the doubt (an issue clearly within 
the "weighing and evaluation" realm), and he also raises 
"duty to assist" in vague and general terms and failure to 
give reasons and bases in similarly vague terms.  It is 
difficult to see how either failure in "duty to assist" or 
failure to give reason or bases could ever be CUE; but if so 
claimed, the claimant must state why it is CUE and present a 
compelling case that the result would have been manifestly 
different.  See Fugo at 45.  

In short, the veteran has failed to clearly and specifically 
set forth alleged errors of fact or law in the prior RO 
decisions, the legal or factual basis for such allegations, 
and why the results would have been manifestly different but 
for the alleged error.  The Board must emphasize that, in a 
CUE petition it is incumbent upon the veteran to set forth 
clearly and specifically the alleged CUE, and non-specific 
allegations of a failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement. Accordingly, in view of the fact that the 
veteran has failed to comply with requirements for pleading 
CUE, the Board has no alternative but to dismiss his claim of 
CUE without prejudice.


ORDER

The appeal regarding denial of a petition alleging clear and 
unmistakable error in rating decisions of August 1974 and 
later is dismissed without prejudice to refiling.


REMAND

The Board notes that the most recent disability evaluation 
examination pertaining to the veteran's service connected 
right knee disorder was conducted almost four years ago in 
February 2002.  Significantly, that examination is too old to 
allow the Board to properly judge the current severity of the 
disorder.  The VCAA requires that the VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that another VA orthopedic examination is required.

The Board further notes that the most recent medical 
treatment records pertaining to the knee disorder which are 
contained in the claims file are dated in 2001.  Such records 
are all dated prior to the current claim.  The VA examiner 
from the Shreveport VAMC indicated that there was a medical 
file at that facility.   Significantly, the records from that 
VA facility have not been obtained recently.  Under the new 
act, the VA has an obligation to secure such records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all recent 
medical records which are not already 
contained in the claims file, including 
those from the VA medical facility in 
Shreveport.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
right knee disorder.  All required tests 
and studies should be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected knee disorder.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner is 
requested to specifically comment on: i) 
whether pain is visibly manifested on 
movement; ii) the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service- connected 
disorders; iii) the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disability, or iv) the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).   The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


